Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between method and product made, as set forth in the Office action mailed on 23 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the method claims is withdrawn.  Claims 12-14, directed to a method of making the allowable product are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Funk on 10 August 2022.
The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:

LISTING OF CLAIMS:
	Claim 1 (currently amended):  A positive electrode active material for a sodium-ion secondary battery, the positive electrode active material containing crystals having at least one crystal structure selected from monoclinic, triclinic, and orthorhombic crystal structures and including, in terms of % by mole of oxide, 25 to 35% Na2O, 30 to 45% CoO, and 28 to 38% P2O5+SiO2+B2O3, and, in terms of % by mass, 1% or more and 30% or less.

	Claim 2 (currently amended):  The positive electrode active material for a sodium-ion secondary battery according to claim 1, the x(Co1-aMa)AyOz (where M represents at least one selected from the group consisting of Cr, Fe, Mn, and Ni, A represents at least one selected from the group consisting of P, Si, and B, 0.5 [Symbol font/0xA3] x [Symbol font/0xA3] 4.1, 0.65 [Symbol font/0xA3] y [Symbol font/0xA3] 6.5, 2.5 [Symbol font/0xA3] z [Symbol font/0xA3] 20, and 0 [Symbol font/0xA3] a [Symbol font/0xA3] 0.9).

	Claim 3 (canceled).

	Claim 4 (previously presented):  The positive electrode active material for a sodium-ion secondary battery according to claim 1, wherein the crystals belong to at least one space group selected from P-1, P1, Cm, Pna21, and P21/n.

	Claim 5 (previously presented):  A positive electrode material for a sodium-ion secondary battery, the positive electrode material containing the positive electrode active material for a sodium-ion secondary battery according to claim 1.

	Claim 6 (original):  The positive electrode material for a sodium-ion secondary battery according to claim 5, the positive electrode material further containing a conductive agent.

	Claim 7 (previously presented):  The positive electrode material for a sodium-ion secondary battery according to claim 5, the positive electrode material further containing a sodium ion-conductive solid electrolyte.

	Claim 8 (original):  The positive electrode material for a sodium-ion secondary battery according to claim 7, wherein the sodium ion-conductive solid electrolyte is beta-alumina or NASICON crystals.

	Claim 9 (previously presented):  The positive electrode material for a sodium-ion secondary battery according to claim 5, the positive electrode material containing, in terms of % by mass, 30 to 100% the positive electrode active material for a sodium-ion secondary battery, 0 to 20% conductive agent, and 0 to 70 sodium ion-conductive solid electrolyte.

	Claim 10 (previously presented):  A positive electrode for a sodium-ion secondary battery, wherein the positive electrode material for a sodium-ion secondary battery according to claim 5 is used.

	Claim 11 (original):  A sodium-ion secondary battery comprising the positive electrode for a sodium-ion secondary battery according to claim 10.

	Claim 12 (rejoined):  A method for producing the positive electrode active material for a sodium-ion secondary battery according to claim 1, the method comprising the steps of:
	melting a raw material batch to obtain a melt; and
	cooling the melt to obtain a glass body.

	Claim 13 (rejoined):  The method for producing the positive electrode active material for a sodium-ion secondary battery according to claim 12, the method further comprising the step of firing the glass body to crystallize the glass body.

	Claim 14 (rejoined):  The method for producing the positive electrode active material for a sodium-ion secondary battery according to claim 13, wherein the glass body is fired together with at least one selected from an electrically conductive carbon, a source of electrically conductive carbon, and a sodium ion-conductive solid electrolyte.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in combination with the amendment above establish a secondary consideration by making the claims reasonably commensurate in scope with the results shown in the instant specification.  Specifically, Table 1 and 2 show enhanced electrochemical properties for a positive electrode active material for a sodium ion secondary battery which includes the claimed composition with a particular amount of an amorphous phase in addition to particular crystal phases which establishes unexpected results and a criticality for the claimed material and overcomes the obviousness rejections based on the closest prior art (and the prior art as a whole) as asserted in the previous office actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723